Exhibit 21.1 CAMERON INTERNATIONAL CORPORATION SUBSIDIARIES & JOINT VENTURES (Active as of December 31, 2011) % Owned State/Country of By % Owned Incorporation or Cameron International Corporation (Delaware) Parent - 100 Subsidiary By CAM Organization 1 - Cameron Algerie S.á.r.l. 13 100.000% Algeria 1 - Cameron Al Rushaid Limited Company 50.000% Saudi Arabia 1 - Cameron Gabon, S.A. (1 share owned by Chairman) 100.000% Gabon 1 - Cameron/Curtiss-Wright EMD LLC 50.000% USA (Delaware) 1 - Cameron Offshore Systems Nigeria Limited 100.000% Nigeria 1 - Cameron Services Middle East LLC (Joint Venture - 51% owned by 3rd party) 25% 24.000% Oman 1 - Cameron Venezolana, S.A. - (51% owned by Cameron Petroleum Equipment Group, Inc.) 49.000% Venezuela 1 - Cameron Angola - Prestaçao de Serviços, Limitada 13 100.000% Angola 1 - Compression Services Company 100.000% USA (Ohio) 1 - Cooper Cameron Foreign Sales Company Ltd. 100.000% Barbados 1 - Cameron International Holding Corp.12 88.870% USA (Nevada) 2 - Pressure Peak for Oil Equipment and Appliances Services and General Trading, Limited Liability Private Company 100% Iraq 2 - Cameron Lux I SARL9 100% Luxembourg 3 - Cameron Systems Angola, Ltd.18 49% Cayman Islands 3 - Cameron Middle East Ltd. 100% Cayman Islands 4 - Cameron Middle East FZE 100% United Arab Emirites 3 - Cameron Products Ltd. 100% Cayman Islands 3 - Cameron Russia Ltd. 100% Cayman Islands 3 - Cameron Services Russia Ltd. 100% Cayman Islands 3 - Cameron Cayman Limited19 100% Cayman Islands 4 - ShanDong Cameron Petroleum Equipment, Ltd. 100% China 3 - Cameron (Trinidad) Limited 100% Trinidad and Tobago 3 - Cameron International Malaysia Sdn Bhd (Malaysia residents own 2 shares) 99.99% Malaysia 3 - Cooper Cameron Libya Limited 50% Malta 3 - Cameron Lux II SARL 100% Luxembourg 4 - Cameron Lux III SARL 100% Luxembourg 5 - Cameron Lux V SARL16 79.760% 20.240% Luxembourg 6- Cameron Lux IV SARL 100% Luxembourg 7 - NATCO Canada, ULC 100% Canada (Alberta) 6- Cameron Lux AUD SARL 100% Luxembourg 6- Cameron Lux BRL SARL 100% Luxembourg 6- Cameron Lux CAD SARL 100% Luxembourg 6- Cameron Lux EUR SARL 100% Luxembourg 6-Cameron Lux GBP SARL 100% Luxembourg 6- Cameron Lux MXN SARL 100% Luxembourg 6- Cameron Lux MYR SARL 100% Luxembourg 6- Cameron Lux NOK SARL 100% Luxembourg 6- Cameron Lux USD SARL 100% Luxembourg 6- Cameron APME Holding Pty Ltd14 100% Australia 7 - Cameron Australasia Pty. Ltd. 100% Australia 8 - Cooper Cameron Valves Australia Pty. Ltd. 100% Australia 8 - Geographe Energy Pty Ltd 100% Australia 7 - Cameron (Singapore) Pte. Ltd. 100% Singapore 8 - Cameron Systems Shanghai Co., Ltd. 100% China 8 - Riyan Cameron (B) Sendirian Berhad 85% Brunei 8 - PT Cameron Systems - (Joint Venture - 8% owned by 3rd party) 92% Indonesia 8 - Cameron Equipment (Shanghai) Co., Ltd. 100% China 8 - Cameron Beijing Commercial Co., Ltd. 100% China 8 - Cooper Cameron Corporation Sdn Bhd 100% Malaysia 8 - Cameron (Shenzhen) Systems Co., Ltd. 100% China 8 - Cameron (Gaomi) Systems Co., Ltd. 100% China 7 - Cameron International Malaysia Systems Sdn Bhd 100% Malaysia 8 - Cameron Solutions Sdn Bhd 100% Malaysia 6- Cameron GmbH 100% Germany 6- Cameron Ireland Limited 100% Ireland 6- Cameron Systems (Ireland) Limited 100% Ireland 6- Cameron Italy Holding S.r.l. 100% Italy 7 - Cameron Italy S.R.L. 100% Italy 7 - Cameron Systems S.R.L. 100% Italy 6- Cameron Holding (Dutch) B.V. 100% Netherlands 7 - Cameron Canada Corporation23 100% Canada (Nova Scotia) 8 - Cameron Lux APME SARL 100% Luxembourg 7 - Cameron do Brasil Ltda. (1 share owned by Cameron Lux II SARL) 100% Brazil 8 - On/Off Manufatura e Comércio de Vávulas Ltda. 100% Brazil [1 share owned by Cameron Lux I SARL] 9 - Vescon Equipamentos Industriais Ltda. 100% Brazil 6- Cameron Petroleum (UK) Limited 100% United Kingdom 7 - Cameron France, S.A.S. 100% France 7 - Cameron Norge Holding AS 100% Norway 8 - TS-Technology AS 100% Norway 7 - Cameron Limited 100% United Kingdom 8 - Cameron Petroleum Investments Limited 100% United Kingdom 9 - Cameron Manufacturing (India) Private Limited 100% India 9 - Flow Control-Tati Production Sdn. Bhd. 49% Malaysia 8 -Cameron Offshore Engineering Limited 100% United Kingdom 8 - Cameron Pensions Trustee Limited 100% United Kingdom 8 - D.E.S. Operations Limited 100% Scotland 9 - DES Operations, Inc. 100% USA (Texas) 8 - International Valves Limited 100% United Kingdom 8 - Jiskoot Holdings Limited 100% United Kingdom 9 - Jiskoot Limited 100% United Kingdom 8 - Cameron Technologies UK Limited 100% United Kingdom 8 - Cameron Systems Limited 100% United Kingdom 9 - KCC Group Limited [in process of liquidation] 100% United Kingdom 10 - KCC Resources (Jersey) Limited 100% Jersey 8 - Axsia Group Limited [in process of liquidation] 100% United Kingdom 9 - Axsia Limited [in process of liquidation] 100% United Kingdom 9 - Richard Mozley Limited [in process of liquidation] 100% United Kingdom 8 - Petreco International (Middle East) Limited 100% United Kingdom 8 - KCC Process Equipment Limited [in process of liquidation] 100% United Kingdom 8 - RJB Engineering (UK) Limited [in process of liquidation] 100% United Kingdom 8 - Axsia Howmar Limited 100% United Kingdom 9 - Fluid Processing (L) Bhd 100% Labuan 8 - Cameron Products Limited 100% United Kingdom 9 - Axsia Serck Baker (Nigeria) Limited (50% owned by Axsia Limited) 50% Nigeria 9 - Fluid Processing Sdn Bhd7 20% Malaysia 8 - Petreco-KCC Limited [in process of liquidation] 100% United Kingdom 7 - Cameron International Holding B.V. 100% Netherlands 8 - Cameron Energy Services B.V. 100% Netherlands 8 - Cameron B.V. 100% Netherlands 8 -Cameron Holding (Norway) AS 100% Norway 9 - Cameron Norge AS 100% Norway 6- Cameron Wellhead Services, LLC 100% USA (Nevada) 7 - Cameron (Malaysia) Sdn Bhd1 49% Malaysia 8 -Cooper Cameron Valves Singapore Pte. Ltd. 100% Singapore 7 - Cameron Argentina S.A.I.C. (122,700 shares owned by Cameron Petroleum Equipment Group, Inc. -1%) 100% Argentina 7 - Cameron de Mexico S.A. de C.V. 13 100% Mexico 6- NATCO Luxembourg S.á.r.l. 100% Luxembourg 7 - Cameron AS 100% Norway 8 - Cameron Systems AS 100% Norway 7 - NATCO Al Rushaid Middle East Ltd.6 50% Saudi Arabia 7 - NATCO Process Systems Pte Ltd.2 (in process of liquidation; estimated to be closed April 22, 2012) 100% Singapore 6- Cameron Industries Limited 100% United Kingdom 7 - Axsia Holdings Limited 100% United Kingdom 6- Cameron Poland sp. zo.o. 100% Poland 5 - Cameron Korea Limited 100% Korea 5 - Cameron Valves - Trading and Industrial Services, Sociedad Unipessoal LDA 100% Portugal 6 - Cameron Valves & Measurement West Africa Limited 70% Nigeria 5 - Cameron Netherlands B.V. 100% Netherlands 6 - Cameron Egypt LLC (.1% owned by Cameron Lux III SARL) 100% Egypt 6 - Cameron Euro Automation Center B.V. 100% Netherlands 6- Caméron România S.R.L. 100% Romania 6 - Cameron Investment Holding LLC (.1% owned by Cameron Lux III SARL) 100% Russia 5 - SBS Oilfield Equipment GmbH 100% Austria 5 - SBS Immobilienentwicklung und -verwertungs GmbH (0.1%owned by Cameron Limited) 100% Austria 5 - Geographe Energy Singapore Pte Ltd 100% Singapore 6 - PT Geographe Energy Indonesia 100% Indonesia 4 - Cameron Ireland Holding Company15 100% Ireland 1 - Cameron (Holding) Corp.17 73.60% 26.400% USA (Nevada) 2-Cameron Technologies, Inc. 100% USA (Delaware) 3 - NuFlo Finance and Royalty Company 100% USA (Delaware) 3 - Cameron Technologies US, Inc. 100% USA (Delaware) 2- Newco Valves, LLC11 51% USA (Texas) 3 - Newmans SRL (80% owned by Barone Aldo) 20% Italy 3 - Newmans Valves Limited 100% Canada 4 - Newmans International Ltd. 100% China (Hong Kong) 5 - Newmans Valve Australia Pty 100% Australia 5 - Newmans Shanghai Trading Ltd. 100% China 5 - Newmans (Yancheng) Valve Manufacturing Ltd.20 51% China 6 - Newmans (Yancheng) Cast Steel Ltd.21 70% China 5 - Newmans (Yancheng) Ball Valves Ltd.22 26% China 5 - Newmans (Dalian) Forged Steel Co. Ltd. 50% China 3 - Precision Actuation Systems LLC 100% USA (New Jersey) 1 - Sequel Holding, Inc. 100.000% USA (Delaware) 1 - Cameron Systems de Venezuela, S.A. 100.000% Venezuela 1 - Cameron Energy Services International, Inc. 100.000% USA (Ohio) 2 - Canada Tiefbohrgeräte und Maschinenfabrik GmbH 13 100% Austria 1 - Cameron Petroleum Equipment Group, Inc. 100.000% USA (Delaware) 1 - NATCO Group Inc. 100.000% USA (Delaware) 2 - Cameron Resources Inc. 100% USA (Delaware) 3 - Cameron Solutions Inc. 100% USA (Delaware) 4 - NATCO do Brasil Industria, Comercio e Servicos de Petróleo e Gás Ltda. (1% owned by NATCO Holdings LLC) 100% Brazil 4 - Cameron Colombia Ltda (1 share owned by NATCO Holdings LLC) 100% Colombia 4 - NATCO Holdings LLC 100% USA (Delaware) 4 - Linco-Electromatic, Inc. 100% USA (Texas) 4 - Connor Sales Company, Inc. 100% USA (North Dakota) 4 - NATCO Group de Venezuela, S.A. 100% Venezuela 4 - Cameron Japan Ltd.3 60% Japan 4 - Cameron Inc. 100% USA (Louisiana) 5 - TEST International8 100% Cayman Islands 5 - TEST Angola - Tecnologia e Serviços Petrolíferos, Lda.4 49% Angola 5 - TPS (Technical Petroleum Services) Nigeria Limited 100% Nigeria 5 - Process Analytical Applications, Inc. 100% USA (Texas) 5 - TEST Saudi Arabia Ltd.10 50% Saudi Arabia 4 - Petreco-KCC Holding, Inc. 100% USA (Delaware) 4 - NTG Group de Mexico, S. de R.L. de C.V. (1% owned by NATCO Group Inc.) 100% Mexico 4 - NTC Technical Services Sdn. Bhd. 100% Malaysia 1 - Cameron Village LLC 100% USA (Delaware) 1 - LeTourneau Technologies Drilling Systems, Inc. 100% USA (Texas) 2 - LeTourneau Technologies Asia Pte. Ltd. 100% Singapore 2 - LeTourneau Technologies Middle East FZE 100% United Arab Emirites 1Local Malaysian law requires that a majority of stock be owned by local residents. Attorney/agents hold 51% of stock on CIC's behalf. 2 Dormant. Created for aborted acquisition. 3 20% owned by Daichi; 20% owned by Modec 4 51% owned by Prodiaman 6 50% owned by Al Rushaid Petroleum Investment Company 7 80% owned by local partner 8 NATCO International payroll company 9 Formerly a Cayman entity; formerly named Cameron Holding (Cayman) Limited 10 50% owned by Abdulla Alsukwaket Trading & Contract 11 49% owned by Argonaut Holdings, LLC (33.24329%), BOKF-CS (Newco Valves), LLC (5.08148%), Steven and Paula Mines 2007 Living Trust (5.39412%), Tulsa-N-Trust (.78111%), Virginia Restovic (2.25%) and Ionel Nechiti (2.25%) 12 8.13% owned by Cameron Energy Services International Inc., 2.62% owned by Cameron Solutions Inc., .38% owned by Cameron Technologies, Inc. 13 1 share owned by Cameron Petroleum Equipment Group, Inc. 1490% of ordinary shares held by Cameron Lux V SARL; 10% ordinary shares and 100% preference shares held by Cameron Lux APME SARL 15 Cameron Lux II SARL owns 90% and Cameron Lux V SARL owns 10% 16 4.57%by Cameron International Corporation, 4.37% by Cameron Solutions Inc. and 91.06% by Cameron Lux III SARL; for US tax purposes only 20.24% by Cameron International Corporation, 19.32% by Cameron Solutions Inc. and 60.44% by Cameron Lux III SARL 17 73.6% owned by Cameron International Holding Corp. 18 Joint Venture 51% owned by Mahinda Serviços; in process of changing name to Cameron Systems Angola Ltd. 19 19.9% owned by Cameron Lux V SARL; 80.1% held by Cameron Lux I SARL 2051% owned by Newmans International Ltd. (Pty B) and 49% owned by Yancheng Shending Valves Co., Ltd (Pty A) 2130% owned by Newmans International Ltd. and 40% owned by Newmans (Yancheng) Valves Manufacturing Ltd 2249% owned by Yancheng Fenda Hydraulic Pressure Machinary Co., Ltd. (Pty A) and 25% owned by Yancheng Shending Valves Co., Ltd (Pty B) 23 Natco Canada ULC owns 59,452,742 Class A Preferred Shares
